Citation Nr: 0102456	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for migraine.

3.  Entitlement to service connection for left anterior chest 
costochondritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
June 1986 and from May 1989 to April 1994.  He also had 
various periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating determination 
of the Waco Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

As to the issue of service connection for migraine headaches, 
the Board notes that while in the National Guard, the veteran 
was seen with complaints of pain behind his right eye.  A 
diagnosis of possible migraine headaches was rendered.  At 
the time of a June 1998 VA examination, a diagnosis of 
recurrent migraine headaches was rendered but the physician 
made no reference to the etiology of the migraine headaches.  
At his March 2000 personal hearing, the veteran testified 
that he had had migraine headaches since July 1996.  

As to the veteran's claim of service connection for a left 
shoulder disorder and left anterior chest costochondritis, 
the Board notes that the veteran was seen with complaints of 
chest and left clavicle pain in August 1990.  At the time of 
his June 1998 VA examination, the veteran was diagnosed as 
having chronic bursitis of the left shoulder.  In October 
1999, the veteran was found to have left rotator cuff 
syndrome related to heavy repetitive lifting while in the 
military.  Moreover, in  March 1999, the veteran was 
diagnosed as having chronic left anterior chest 
costochondritis.  At the time of his March 2000 hearing the 
veteran related both his left shoulder and left chest 
problems to his period of service.  

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any left shoulder, left 
chest wall, or migraine headache 
disorder.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records that it is 
unsuccessful in obtaining.

3.  The RO should arrange for an 
appropriate examination for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any left 
shoulder disorder or left anterior chest 
costochondritis. 

The examiner should review the claims 
file and a copy of this remand  prior to 
completion of the examination.  Any 
further indicated special studies should 
be conducted.  

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that any current left 
shoulder disorder or left anterior chest 
wall costochondritis is related to any 
incident of service origin.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
migraine or headache disorder that may be 
present.  All necessary tests and studies 
should be performed and all findings must 
be reported in detail.  The examiner 
should review the claims folder and a 
copy of this remand prior to completing 
the examination.  The examiner is 
requested to respond to the following 
questions:

Does the veteran currently have migraine 
or a headache disorder?  If headaches, 
including migraines, are present, is it 
as least as likely as not that they are 
related to the veteran's period of 
service?  The examiner should provide a 
rationale for each opinion rendered.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for left shoulder bursitis, 
migraine headaches, and left anterior 
chest costochondritis in accordance with 
the recently enacted legislation.

If any benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000)..

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



